Civil action tried upon these issues:
1. Did the plaintiff sell and deliver to the defendant the goods specified in the complaint? A. Yes.
2. What was the value of those goods? A. $433.
3. Where was the contract of sale made? A. Baltimore.
4. Is the defendant indebted to the plaintiff? If so, in what amount? Answered by the court, "No."
5. Was the whiskey sold and delivered by the plaintiff to the defendant for the purpose of being resold in North Carolina, and contrary to the law of that State? A. Yes.
Both plaintiff and defendant moved for judgment upon the verdict, which motions were continued to the December term of the court. *Page 337 
At December term the court rendered judgment as follows:
Upon the hearing of these motions at this term, it is ordered and adjudged that the contract between the plaintiff and the defendant was made in the city of Baltimore, State of Maryland, and that, upon the verdict on the fifth issue, the plaintiff recover nothing of the defendant, and that the defendant recover his costs.             GEORGE ROUNTREE,
Judge Presiding.
Plaintiff excepts and appeals to the Supreme Court.
We agree with the learned judge of the Superior                   (373) Court, that upon the entire evidence and upon the finding of the jury upon the fifth issue the plaintiff is not entitled to recover.
There are some conflicting decisions upon the question presented on this appeal, but we think the best considered cases hold that a note or contract valid in the State where it is made cannot be enforced in another State to whose public policy the transactions which form its consideration are contrary. Windward v. Lincoln, 64 L.R.A., 160, and notes; Bank v.Earle, U.S. Supreme Court (10 L.Ed.), 308; Levison v. Boas, 12 L.R.A. (N.S.), 576, and notes; Brewing Co. v. Harriman, 47 N.E. 864; Woodfordv. Hamilton, 39 N.E. 47; Furniture Co. v. Allsteine, 51 L.R.A., 890.
That the sale of spirituous liquors within the State of North Carolina is against its declared policy is manifested by the legislation enacted on the subject.
Upon this principle cases are to be found in the decisions of this Court which hold that no contract, wherever made, in aid of the so-called, but erroneously termed, rebellion of the Southern States will be enforced by the courts of this State. Leak v. Commissioners,64 N.C. 134; Brickellv. Commissioners, 81 N.C. 241.
Also, that the contract of a married woman, a citizen and resident of North Carolina, not a free trader, made in Maryland, and valid under the laws of that State, will not be enforced by the courts of North Carolina, because such contracts are not permitted here, or were not when that decision was made. Armstrong v. Best, 112 N.C. 59.
The reasoning of the opinion of Chief Justice Shepherd in that case covers the one under consideration. In it he says: "A very important qualification of private international law is to be considered, and this is that no State or Nation will enforce a foreign law which is contrary *Page 338 
to its fixed and settled public policy." See, also, Bank v. Earle, 13 Peters U.S., 519; Story Conflict of Laws, 37; Bank v. Granite Co.,155 N.C. 45, in which the decision in Armstrong v. Best is commented upon and approved.
(374)     The exact point is decided in Gooch v. Faucett, 122 N.C. 271, where it is held that a note given in consideration of a bet won on a horse race cannot be enforced in this State, although given in a State where wagering contracts are not invalid.
It is useless to multiply authorities. It is well settled that the courts of this State will not lend their aid to the enforcement of any contract made and entered into by both parties to violate the public laws of the State, and it matters not where the contract is made.
No error.
Cited: Smith v. Express Co., 166 N.C. 158 (g); S. v. Cardwell,166 N.C. 317 (j); Pfeifer v. Drug Co., 171 N.C. 215 (f); Phosphate v.Johnson, 188 N.C. 427 (f); Howard v. Howard, 200 N.C. 580 (b);Shoe Co. v. Dept. Store, 212 N.C. 79 (f).